Citation Nr: 0604607	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-33 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to August 
1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision by which the RO denied 
service connection for residuals of a back injury, hearing 
loss and tinnitus.  A notice of disagreement (NOD) was 
received in July 2002, and a statement of the case (SOC) as 
to the back injury was issued in August 2003.  A substantive 
appeal was received from the veteran in September 2003.

.

In August 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO ; a transcript 
of that hearing is of record.  During the Board hearing, the 
veteran requested, and received, a 60-day abeyance period for 
submitting additional evidence.  In October 2005, the 
veteran's representative submitted the veteran's outpatient 
treatment records, dating from January 2005 to September 
2005, from the Sepulveda VA Medical Center along with a 
waiver of RO jurisdiction.  The Board accepts this evidence 
for inclusion in the record.  See 38 C.F.R. § 20.800 (2005).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  There is no persuasive evidence to support any finding 
that the veteran has a current low back disability that is 
medically related to in-service injury or any other incident 
of active military service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a back 
injury are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for service 
connection for residuals of a back injury has been 
accomplished.  

Through an August 2001 notice letter, the June 2002 rating 
decision on appeal, and the August 2003 SOC, the RO notified 
the veteran and his representative of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the August 2001 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran of the VCAA and its duties, to include that VA is 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the veteran identify, 
and as needed, to provide authorization for the RO to obtain 
records from, any medical provider(s) from whom he wanted the 
RO to obtain and consider evidence.  
Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted in support of his claims pertinent VA medical 
records that he had in his possession.  Given that fact, and 
the RO's instructions to him (as noted above), the Board 
finds that the veteran has, effectively, been put on notice 
to provide any evidence in his possession that pertains to 
the claim.  Accordingly, on these facts, the RO's omission is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2004).]

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, VA 
receives a complete or substantially-complete application for 
VA-administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In this case, documents meeting the VCAA's notice 
requirements were furnished to the veteran before and after 
the rating action on appeal.  However, the lack of any pre-
adjudication notice in this case has not, in any way, 
prejudiced the appellant.  The Court has also held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, with respect to the matter herein 
decided, any delay in issuing the section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and re-adjudicated after notice was provided.  
As indicated above, the August 2003 SOC notified the veteran 
what was needed to substantiate his claim and also identified 
the evidence that had been considered with respect to the 
claim.  Furthermore, in the August 2001 notice letter, the RO 
advised the veteran of VA's responsibilities to notify and 
assist him in his claims.  After the notice letter and SOC, 
the veteran was afforded an opportunity to respond.  The 
veteran has not identified any medical treatment providers-
in addition to those identified below-from whom he wanted 
the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection.  A portion of the 
veteran's service personnel records are associated with the 
claims file, as are his treatment records from the VA Medical 
Centers (VAMC) in West L.A. and Sepulveda.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional, 
obtainable evidence pertinent to the claim for service 
connection for residuals of a back injury that needs to be 
obtained.

The Board points out that the veteran's service medical 
records are not available and may have been destroyed in a 
fire at the National Personnel Records Center (NPRC).  The 
record further reflects that the RO has undertaken all 
necessary action to obtain evidence, to include service 
records, which might potentially contain information as to 
the claimed in-service incident in which the veteran injured 
his back, and that no further development in this regard is 
warranted.    Here, a  search to obtain pertinent service 
records through alternate sources, e.g., Surgeon General's 
reports, and sick or morning reports from the veteran's unit 
and the military base where he claimed to have been treated, 
would be unproductive, since the veteran has been unable to 
pinpoint, with sufficient accuracy, when he sustained the 
back injury in service.  While, during the August 2005 Board 
hearing, the veteran's representative indicated that the 
veteran believed it was sometime in 1959, the year, without 
more, is too wide-ranging to facilitate a search).  Moreover, 
when questioned as whether he had attempted to obtain records 
from any post service medical providers, he indicated at his 
BVA hearing that the general practitioner from whom he 
received treatment had passed away a long time ago.  On his 
application for benefits, the veteran identified another 
medical care provider who also had passed away.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision the claim on appeal.  




II. Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

As noted above, the veteran's service medical records are not 
available.  In this regard, where service medical records are 
missing, VA has a heightened duty to explain its findings and 
conclusions.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The veteran had service in the U.S. Air Force, and his duty 
involved flight line maintenance.  He asserts that he injured 
his back while reaching up to slam an aircraft door.  He 
claims that he received immediate treatment at Hickham Air 
Force Base and that his back was X-rayed.  He has indicated 
that he did not spend any time in the hospital and, according 
to the veteran, medical staff did not know what his back 
problem was.  He also has reported that treatment and 
exercises were suggested, but surgery was not recommended.  
However, he was unable to identify when the injury occurred 
or any dates of treatment.  A June 2004 statement from a 
former service comrade ("buddy statement") essentially 
corroborates the occurrence of an injury to the veteran's 
back in service (without a reference a date), and that during 
visits with the veteran, the veteran still complained of back 
problems after service. 

Even if, despite the lack of specificity as to when the 
injury occurred, the Board were to accept as credible the lay 
assertions of back injury in service, the record is devoid of 
any persuasive evidence of a nexus between a current back 
disability and any incident of the veteran's active military 
service-to specifically include the claimed in-service 
injury.  Even where there is evidence of an injury or disease 
in service, there must be a present disability resulting from 
that disease or injury.  See Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

In this case, the first medical record documenting back 
complaints dates to July 2000, at which time the veteran, 
then 61 years old, described back pain as "[it] comes and 
goes."  There was no parasthesias, shooting pain and the 
veteran reported that it "usually goes away by itself."  On 
physical examination, there was no vertebral tenderness, 
there was some tenderness to palpation of the paraspinal 
muscles, and straight leg raising was negative.  On 
neurological examination, reflexes, sensation and motor 
function was intact.  Assessment was low back pain.  The 
veteran was instructed to apply heat and to perform some 
exercises.  In August 2001, his back pain was described as 
controlled.  

In February 2002, the veteran reported a history of back pain 
since service with relapsing/remitting ever since.  Muscular 
tightness in the lumbar area was observed.  At that time, 
there was no tenderness to palpation of the paraspinals.  He 
was assessed with an acute exacerbation of chronic low back 
pain and prescribed non-steroidal anti-inflammatories, muscle 
relaxants, and activity as tolerated.  In March 2002 while 
being seen principally for shoulder complaints, he was given 
a home exercise program for his back and instructed on the 
proper way to sit, stand, sleep, and lift for avoiding low 
back strain.  

The results of lumbar imaging from April 2004 provided the 
basis for an impression of minimal facet degenerative changes 
at L5-S1 bilaterally.  Otherwise, the lumbosacral spine 
series was unremarkable.  

An EMG study from November 2004 was reported as abnormal 
without clear evidence of acute denervation.  Mildly 
decreased pattern may have been partially effort dependent or 
possibly secondary to L5-S1 radiculopathy.  

A September 2005 outpatient treatment record recorded the 
veteran's reported history of traumatic injury in the Air 
Force with recurrent exacerbations since that time.  A recent 
MRI showed annular tear at L4-L5 with bulging disc material 
causing "probable impingement" of descending right L-5 
nerve root.  The examiner noted that the veteran's 
presentation at that time was consistent with paraspinal 
muscle strain.  The examiner recommended continued home 
exercise program.  

While service connection is not available for complaints of 
back pain, alone, without evidence of underlying pathology, 
as noted by July 2000 and March 2002 examiners (see, e.g. 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) and 
Evans v. West, 12 Vet. App. 22, 31-32 (1998)), the September 
2005 records are suggestive of bulging disc and 
radiculopathy, assessed as consistent with paraspinal muscle 
strain.  The latter evidence is indicative of current back 
disability.  As noted above, however, a nexus between any 
such current disability and the veteran's military service is 
not established.  

Notwithstanding the absence of service medical records, the 
Board points out that the fact that that there is simply no 
medical record of complaints, findings, or diagnosis 
pertaining to a back disability for a period of over 40 years 
after the claimed incident is a factor that weighs against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Further, none of the medical records identified above 
include any medical opinion even suggesting a relationship 
between a current back disability and any incident of 
service, and neither the veteran nor his representative has 
identified, or alluded to the existence of, any such 
evidence.  Significantly, the Board notes that the veteran's 
own reported history of the onset of his back disability, as 
reflected in records of his medical treatment, do not 
constitute competent evidence of the required nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In sum, there 
simply is no persuasive evidence to support any finding that 
any current low back disability is medically related to 
service.

In addition to the medical evidence, the Board has considered 
the assertions advanced by the veteran in connection with the 
current claim.  However, as a layperson without the 
appropriate medical training and expertise, he simply is not 
competent to provide probative (persuasive) evidence on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge). 

Under these circumstances, the Board finds that the claim for 
service connection for residuals of a back injury must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of any persuasive evidence 
to support the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of a back injury is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


